DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 Feb, 2022 has been entered. 

Election/Restrictions
Applicants elected group I (peptides) and SEQ ID 8 without traverse in the reply filed on 23 March, 2021.

Claim Description
Claims 1, 3, 12-16, and 20-25 are pending.
Claims 1 and 3 have been amended.
Claims 20-25 are new.
Claims 13-16 and 20-25 have been withdrawn from consideration due to an election/restriction requirement.

Withdrawn Rejections
The rejection of claims 1, 3, and 12 on the basis that it contains an improper Markush grouping of alternatives is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, and 12 are rejected under 35 U.S.C. 101 because the claims cover embodiments that are a judicial exception (natural phenomenon).

The Supreme Court has described a 3 step test to determine if a claim is eligible under 35 USC 101:

Is the invention a process, machine, manufacture, or composition of matter?
If the invention passes step 1, does a judicial exception apply?
If a judicial exception applies, is there something in addition to the judicial exception?

Applying this test to applicant’s claims:
Applicants are claiming peptides, a composition of matter.  The invention passes step 1
According to the NCBI protein entry XP_008893305 (uploaded to NCBI in 2014), applicant’s elected sequence is a fragment of a naturally occurring polypeptide.  Based on Myriad, fragments of a naturally occurring polypeptide are still considered to fall under the judicial exception (unless there is something additional, under step 3).  While claim 12 requires a pharmaceutically acceptable carrier, that is broad enough to read on such natural products normally used for that purpose, such as sugars or water.
Applicants are claiming a fragment of a naturally occurring polypeptide with antimicrobial properties.  There is no evidence on record that the additional residues will abrogate this activity; note that, while the claims do not allow the full length polypeptide, they allow for polypeptides much longer than the 27 AAs of SEQ ID 8 (100 AAs in claim 1, 75 AAs in claim 5 and 60 AAs in claim 6).  As there is no clear additional elements, the claims fail parts 2 and 3 of the test, and so are not patent eligible.
response to applicant’s arguments
	Applicants argue that the peptide has higher charge density and helical structure (as steric hindrance makes helical segments more difficult in longer polypeptides) and that the pattern of charged residues and hydrophobic residues are important.  This is supported by a declaration by Prof. Michael Yeaman, inventor.
Applicant's arguments filed 9 Feb, 2022 have been fully considered but they are not persuasive.

Unfortunately, applicant’s declaration does not provide any new evidence.  It is impossible to determine which sequences correspond to which peptides, which are the controls, and there appear to be no error bars (paragraph 10).  This makes it impossible to determine what the chart in paragraph 10 is demonstrating, or if the results are significant compared to the controls.  The figure in paragraph 15 supposedly demonstrates that net charge and hydrophobic moment (which is only defined for helical structures, which applicants have not demonstrated) have greater antimicrobial activity.  The X axis is hydrophobic moment and the Y axis is net charge; it’s not clear how antimicrobial activity is demonstrated on the plot.  The data looks like a random collection of dots; it is impossible to correlate any given dot to any given peptide – please remember that files are scanned into black and white TIFF files in the application file, so all color data and some resolution is lost.  
Even if we take applicant’s statements at face value, there is no evidence that the data shows that the full length naturally occurring polypeptide does not have antimicrobial activity.  The claimed polypeptide is a segment of the full length polypeptide, that segment will still have the same charge density and hydrophobic moment as the peptide – possibly more, as, despite applicant’s arguments, small peptides rarely form helical structures.  There is a great deal of research on how to force peptides that are fragments of helical sections to form helices; Walensky et al (J. Med. Chem. (2014) 57 p6275-6288) is a review article discussing one of the most common methods.  This would be completely unnecessary if smaller polypeptides formed helices easier than proteins.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658